DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
The Section 112(b) indefiniteness rejections are withdrawn.
Applicant’s arguments directed to the Section 103 rejections have been considered but are not persuasive.  Applicant argues:
 “In this situation, it is not possible for the one of ordinary skilled in the art to derive only the "sounding reference signal (SRS)" from Cudak, which is related to an invention that flexibly determines the temporal position and the time period of the reference signal, and combine the derived the "sounding signal" with Krishnan, which is related to an invention that strictly fixes the temporal position and the time period of the pilot signal, at all.”
The examiner believes that the response in the previously issued office action is still applicable, and so it is reproduced here [with minor modifications]:
“With all due respect, this is unpersuasive.  As set forth below in the rejection, Cudak is being cited for the sole teaching of an SRS; it is not being cited for any other teachings such as frame structure.  Cudak’s SRS and Krishnan’s pilot signal both being purely informational/data elements, a PHOSITA would have found it obvious to incorporate/substitute/insert Cudak’s SRS in Krisnan’s pilot signal resources to reject the claim.  Applicant’s argument referencing Cudak’s feature of allegedly dynamically allocating time resources, in contrast to Krishnan’s allegedly “fixed” allocation of time resources, is not persuasive because the rejection does not require a combination or incorporation of Cudak’s allegedly dynamic allocation scheme with Krishnan’s allegedly “fix” allocation scheme; it merely requires the incorporation/substitution of just the The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).”
The motivation statement in the rejection below would suffice to sustain the examiner’s burden to show obviousness. Note that, that motivation statement now contains a new observation that serves as an addition ground supporting combinability, to the effect that the “flexibility” allegedly taught by Cudak is in fact complementary to Krishnan’s frame structure teaching to reject the claimed invention.  Please see rejection below for details.
Last, but most importantly, the examiner takes issue with the Applicant’s characterization of the Cudak as teaching “flexibly” determining the time position in which to transmit the SRS.  Cudak would appear to teach no such thing, per the examiner’s comprehensive review of its disclosure.  Applicant also did/does not reference any specific portions of Cudak to support this characterization of that reference.  Therefore, it would appear that Applicant’s arguments against Cudak (and the rejection) is unsupported by the facts of the case. What Cudak discloses is adaptively/dynamically selecting the kind of data/informational content included in the SRS, not the time/temporal location or resource in which the SRS is transmitted.

 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2004/0081123 A1 to Krishnan et al., in view of U.S. Patent Publication No. 7,643,832 B2 to Cudak et al.
As to claim 2, Krishnan discloses A data communication method of performing transmission and reception of data between a mobile terminal and a base station, the method comprising: 
performing, by the mobile terminal, a reference signal transmission process of transmitting a reference signal used for performing measurement to the base station (paragraphs 42-43, disclosing “pilots”, i.e., “reference signals”, “on the uplink by the terminals to allow the access point to estimate the uplink channel”; further see paragraphs 96-97 and Fig. 6, “pilot segment 622”, disclosing “transmitting a reference signal used for performing measurement to the base station”); 
a response signal transmission process of transmitting a response signal to the base station in accordance with a result of reception of the data transmitted from the base station (see paragraphs 96-97 and Fig. 6, disclosing the transmission of “acknowledgement[s]” on the uplink, i.e., the recited “response signal”, teaching this limitation to a PHOSITA); and 

Krishnan does not appear to explicitly disclose a “sounding reference signal”.
Cudak discloses a sounding reference signal (Fig. 2: “sounding reference signal 250”; col. 3, lines 4-39).
As of the date of the invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Cudak, in conjunction with and modifying the teachings of Krishnan, to reject this claim.  It would have been obvious to a PHOSITA to incorporate and/or substitute the “sounding reference signal” disclosed in Cudak, with/for the “pilots” disclosed in Krishna, since both signals are UL signals that are used for channel estimation/measurement.  Please note that Cudak is merely cited just for the teaching of “sounding reference signal”, and not for other features disclosed therein such as frame/resource/timing structure, and thus Cudak’s teaching of SRS could be readily combined with Krishnan’s teachings, by for example, incorporating/inserting/substituting Cudak’s SRS in the pilots in Krishna, since such SRS and such pilots are both pure data/information elements, and especially since both the SRS and the pilots are reference signals. Cudak, allegedly, according to the Applicant, teaches “flexibly” determining the time resource in which to transmit the sounding reference signal. Assuming that this characterization of Cudak is true, this alleged teaching is in fact not contrary to Krishnan’s teaching of transmitting the pilot/reference-signal in a particular resource, since a PHOSITA would understand that Cudak’s (alleged) teaching would provide the practitioner the flexibility to choose where to transmit the sounding reference signal/reference signal, thereby motivating that 
AS to claims 3 and 4, please see rejection for claim 2.
As to claim 5, Krishnan and Cudak teach the method as in the parent claim 2. 
Krishnan discloses the control process controls the response signal transmission process to transmit the response signal, at a certain timing, by using a resource region that is different than a resource region for transmission of the reference signal in both a frequency domain and a time domain (paragraphs 42-43, disclosing “pilots”, i.e., “reference signals”; paragraphs 96-97 and Fig. 6, disclosing the transmission of “acknowledgement[s]” on the uplink, i.e., the recited “response signals”; paragraphs 96-97 and Fig. 6, disclosing that the transmission of pilot signals and the transmission of acknowledgements take place respectively in different “segments” separated from each other in time, e.g., “pilot segment 622” is used for transmission pilots and “signaling segment 624” is used for transmitting acknowledgements, teaching “different … in the time domain”; further see Figs. 3-4 and 
Krishnan does not appear to explicitly disclose a “sounding reference signal”.
Cudak discloses a sounding reference signal (Fig. 2: “sounding reference signal 250”; col. 3, lines 4-39).
AS of the date of the invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Cudak, in conjunction with and modifying the teachings of Krishnan, to reject this claim.  It would have been obvious to a PHOSITA to incorporate and/or substitute the “sounding reference signal” disclosed in Cudak, with/for the “pilots” disclosed in Krishna, since both signals are UL signals that are used for channel estimation/measurement, to reject this claim, i.e., “the control process controls the response signal transmission process to transmit the response signal, at a 
AS to claims 6 and 7, please see rejection for claim 5.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.